Name: Commission Regulation (EC) NoÃ 977/2009 of 19Ã October 2009 approving minor amendments to the specification of a name registered in the register of traditional specialities guaranteed (Boerenkaas (TSG))
 Type: Regulation
 Subject Matter: consumption;  Europe;  marketing;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 20.10.2009 EN Official Journal of the European Union L 274/19 COMMISSION REGULATION (EC) No 977/2009 of 19 October 2009 approving minor amendments to the specification of a name registered in the register of traditional specialities guaranteed (Boerenkaas (TSG)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) By virtue of the first subparagraph of Article 11(1) of Regulation (EC) No 509/2006, the Commission has examined the Netherlands application for approval of an amendment to the specification of the traditional speciality guaranteed Boerenkaas, registered by Commission Regulation (EC) No 149/2007 (2). (2) The purpose of the application is to amend the specification so that when the production is seasonal, the checks are carried out once every six to eight weeks during the production period. Where annual Boerenkaas production in an undertaking is below 25 000 kilograms, the checks are carried out twice a year. These changes are proposed to prevent the small undertakings being faced with high control costs. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor within the meaning of the fourth subparagraph of Article 11(1) of Regulation (EC) No 509/2006, the Commission may approve it without recourse to the procedure in Article 8(2) and Article 9, HAS ADOPTED THIS REGULATION: Article 1 The specification of the traditional speciality guaranteed Boerenkaas is hereby amended in accordance with Annex I to this Regulation. Article 2 An updated specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 1. (2) OJ L 46, 16.2.2007, p. 18. ANNEX I The specification for traditional speciality guaranteed Boerenkaas is amended as follows: The following sentences are added to point 3.9 of the specification concerning minimum requirements and procedures to check the specific character: Where Boerenkaas  cheese production is seasonal, the checks are carried out once every six to eight weeks during the production period. Where annual Boerenkaas  production in an undertaking is below 25 000 kilograms, the checks are carried out twice a year. ANNEX II 3. Updated product specification 3.1. Name(s) to be registered (Article 2 of Regulation (EC) No 1216/2007) Boerenkaas  (in Dutch only) 3.2. Whether the name is Ã¯   Specific in itself Expresses the specific character of the agricultural product or foodstuff The name Boerenkaas  is specifically linked to a product traditionally made on the farm from raw milk obtained mainly from the farms own herd. Boeren  means farmers, so Boerenkaas is cheese made by farmers on the farm. 3.3. Whether reservation of the name is sought under Article 13(2) of Regulation (EC) No 509/2006 Registration with reservation of the name Ã¯   Registration without reservation of the name 3.4. Type of product [as in Annex II] Class 1.3. Cheese 3.5. Description of the agricultural product or foodstuff to which the name under point 3.1 applies (Article 3(1) of Regulation (EC) No 1216/2007) Boerenkaas  is a (semi-)hard cheese made from raw milk from cattle, goats, sheep or buffalo. The fat content of Boerenkaas  varies depending on the fat content of the milk used. The cheese may contain cumin or other seeds, herbs and/or spices. The older the cheese becomes and the longer it ripens, the firmer and drier it becomes, thus producing hard cheese. Examples of names of products are Goudse Boerenkaas , Goudse Boerenkaas met kruiden , Edammer Boerenkaas , Leidse Boerenkaas , Boerenkaas van geitenmelk  and Boerenkaas van schapenmelk . 3.6. Description of the production method of the agricultural product or foodstuff to which the name under point 3.1 applies (Article 3(2) of Regulation (EC) No 1216/2007) The raw material used may be: (a) raw milk; (b) cream or fully or partially skimmed milk obtained directly from the milk referred to in point (a); (c) water. The milk used must not have undergone heat treatment above 40 °C; the phosphatase activity must be compatible with that of the raw milk used. The milk must be processed into cheese within 40 hours of milking. Auxiliary materials and additives: (a) cultures of microorganisms forming lactic acid, propionic acid and aromas (not genetically modified); (b) rennet (within the meaning of Article 5(a) of the Dairy Products (Commodities Act) Decree); (c) calcium chloride; (d) sodium nitrate; (e) seeds, herbs and/or spices; (f) sodium chloride (through soaking in brine). Manufacturing process  The raw milk is curdled at a temperature of approximately 30 °C within 40 hours of milking.  A mixed strain culture of lactic acid bacteria brings about acidification.  After cutting, stirring and draining off part of the whey, the whey and curd mixture is washed once or twice with hot water, raising the temperature of the mixture to no more than 37 °C.  After processing, the curd is placed in cheese moulds.  Before or during pressing a casein mark is put on the cheese bearing the name Boerenkaas , and possibly also the name of the type of milk.  After pressing and acidification over a number of hours, the cheese is soaked in a brine solution of 18 to 22 % common salt (sodium chloride).  The minimum ripening period on the farm is 13 days after the day on which processing began at a temperature of at least 12 °C.  To obtain its fully characteristic flavour, Boerenkaas  is left to ripen further in the ripening room on the farm or on the cheese merchants premises. The length of the ripening process varies from a few weeks to over a year. 3.7. Specific character of the agricultural product or foodstuff (Article 3(3) of Regulation (EC) No 1216/2007) Boerenkaas  is a cheese made on the farm from raw milk from cattle, goats, sheep or buffalo. At least half of the milk must come from the farms own herd. Milk may be bought in from no more than two other dairy farms, but the total quantity bought in may not be greater than the farms own production. Summary of characteristic properties and composition of Boerenkaas  Properties Goudse Boerenkaas  Leidse Boerenkaas  Edammer Boerenkaas  Boerenkaas (van geitenmelk) , Boerenkaas (van schapenmelk) , Boerenkaas (van buffelmelk)  Raw material cows milk cows milk cows milk goats milk, sheeps milk, buffalo milk Shape Gouda-shaped (flat cylinder with rounded edges) Leiden-shaped (flat cylinder with sharp edges) ball- or loaf-shaped Rind white to yellow rind, if required with cheese coating red rind, if required with cheese coating white to yellow rind, if required with cheese coating white to yellow rind, if required with cheese coating Texture firm to soft and malleable firm to hard, sliceable soft to firm or hard, sliceable firm to soft and malleable Hole formation regular throughout the cheese, hole diameter from 2 to approx. 15 mm; no cracks (longer than 1 cm) limited number of small holes created during production, regular throughout the cheese, hole diameter from 1 to 3 mm; no cracks limited number of holes, regular throughout the cheese, hole diameter from 2 to approx. 8 mm; no cracks holes spread evenly throughout, distributed or closed body pH after 12 days between 5,20 and 5,40 after 12 days between 5,20 and 5,30 after 12 days between 5,20 and 5,30 after 12 days between 5,10 and 5,30 Fat content in dry matter (%) full fat, at least 48 % 30 % +, fat content in dry matter more than 30 % but less than 35 %; or 35 % +, fat content in dry matter more than 35 % but less than 40 % 40 % +, fat content in dry matter more than 40 % but less than 45 % at least 45 % + Max. moisture content 42,5 % (12 days after manufacture) 45 % (12 days after manufacture) 47 % (12 days after manufacture) 46 % (12 days after manufacture) Salt content (%) 0,4 % to a maximum of 4 % salt in the dry cheese 0,4 % to a maximum of 4 % salt in the dry cheese 0,4 % to a maximum of 5 % salt in the dry cheese 0,4 % to a maximum of 4 % salt in the dry cheese Added ingredients possibly cumin, seeds, herbs and/or spices cumin possibly cumin possibly seeds, herbs and/or spices Minimum length of ripening 13 days after first day of manufacture 13 days after first day of manufacture 13 days after first day of manufacture 13 days after first day of manufacture Minimum ripening temperature 12 °C 12 °C 12 °C 12 °C Phosphatase activity normal level for raw milk normal level for raw milk normal level for raw milk normal level for raw milk 3.8. Traditional character of the agricultural product or foodstuff (Article 3(4) of Regulation (EC) No 1216/2007) The name Boerenkaas  is specifically linked to a product traditionally made on the farm from raw milk obtained mainly from the farms own herd. Up to 1874 all milk was processed on the farm. After that, milk gradually began to be processed industrially. Milk used in cheese-making began to be pasteurised in the first few years of the 20th century. Pasteurisation meant that the character of dairy-made cheese was lost. On the farm, the traditional method of processing raw milk continued. As a result of enzymes naturally present in milk, i.e. milk lipase, and the presence of a bacteria flora that enters the milk during and after milking, the cheese made from this raw milk has more taste, described as fuller, stronger and tangier. For many consumers, this is what distinguishes the taste of Boerenkaas  from industrially made  cheese. The taste becomes stronger as ripening progresses. In 1982 new rules were laid down by the Decision and Decree on Cheese Products on the basis of the Agricultural Quality Act. These rules cover cheese quality, the origin of the milk and the method of production. The related national mark guarantees that Boerenkaas  is a farm product, and is made from raw milk which is kept for only a short time and comes mainly from the farms own herd. This legislation also introduces the possibility of using milk from goats, sheep and buffalo in addition to cows milk. It also opens up the possibility of making cheese from raw milk with a lower fat content. The foregoing clearly illustrates the specific character of the raw materials used and of the method of production. 3.9. Minimum requirements and procedures to check the specific character (Article 4 of Regulation (EC) No 1216/2007) The requirements of this specification, as described in section 3.6 (Description of the production method of the agricultural product or foodstuff to which the name under point 3.1 applies) and the table in section 3.7 (Character of the agricultural product or foodstuff (Article 3(3) of Regulation (EC) No 1216/2007)), apply to Boerenkaas  as a traditional speciality guaranteed under Regulation (EC) No 509/2006. Every six to eight weeks each farm is inspected to ensure that fresh raw milk (not more than 40 hours old) is used in cheese-making and to check on use of the casein mark. Once a year administrative checks are performed to verify from which farms the milk used comes. Checks for compliance with the composition requirements cover the fat content in dry matter, moisture content and salt content in dry matter. These parameters are checked at the same time once every six to eight weeks (1). In addition, the inspection procedure is designed to check for compliance with the other characteristic properties of the various types of Boerenkaas  given in the table in section 3.7. These checks on characteristic properties are carried out visually, also at the same time once every six to eight weeks. (1) Where Boerenkaas  cheese production is seasonal, the checks are carried out once every six to eight weeks during the production period. Where annual Boerenkaas  production in an undertaking is below 25 000 kilograms, the checks are carried out twice a year..